 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                            FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                       No. CV-17-00327-PHX-GMS (MHB)
                                                         CR-13-01363-PHX-GMS
10                       Plaintiff/Respondent,
                                                     ORDER
11   v.
12   Terance Taylor Prigge,
13                       Defendant/Movant.
14
15         Pending before the Court is Movant Terance Taylor Prigge’s Motion to Vacate,
16   Set Aside, or Correct Sentence pursuant to 28 U.S.C. § 2255. (Doc. 1.) On January 23,
17   2018, Magistrate Judge Michelle H. Burns issued a Report and Recommendation
18   (“R&R”) recommending that the motion be denied and dismissed with prejudice. (Doc.
19   13.) Movant timely filed objections. (Doc. 17.) For the following reasons, the Court
20   denies Prigge’s Motion and adopts the R&R of Magistrate Judge Burns.
21                                      BACKGROUND
22         Prigge was charged by Superseding Indictment with the following: conspiracy
23   with the intent to distribute controlled substance (Count 1); promotional money
24   laundering (Count 2); international money laundering (Count 3); money laundering
25   conspiracy (Count 4); and possession with the intent to distribute cocaine (Count 5).
26   Because no party has objected to the factual and procedural background as set forth in the
27   R&R, the Court adopts the background as an accurate account.
28   \\\
 1                                  STANDARD OF REVIEW
 2          This court “may accept, reject, or modify, in whole or in part, the findings or
 3   recommendations made by the magistrate.” 28 U.S.C. § 636(b)(1). “[T]he district judge
 4   must review the magistrate judge’s findings and recommendations de novo if objection is
 5   made, but not otherwise. United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir.
 6   2003) (en banc) (emphasis in original). District courts are not required to conduct “any
 7   review at all . . . of any issue that is not the subject of an objection.” Thomas v. Arn, 474
 8   U.S. 140, 149 (1985).
 9                                         DISCUSSION
10          Prigge includes nine claims of ineffective assistance of counsel in his Motion.
11   (Doc. 1.) He raises seven objections to the R&R, and this court will consider only those
12   objections in its de novo review of the record and submissions. See Thomas, 474 U.S. at
13   149.
14   I.     Ineffective Assistance of Counsel
15          Prigge bears the burden of showing that his counsel was ineffective.              See
16   Strickland v. Washington, 466 U.S. 668, 686–87 (1984). To succeed Prigge must show
17   (1) that his counsel’s representation fell below an objective standard of reasonableness
18   and (2) that the failure prejudiced him. Id. Prigge can establish prejudice by showing
19   that there is a “reasonable probability” that the proceedings would have been different but
20   for counsel’s deficient performance. Id.
21          When courts review the professional judgment of trial counsel, the review is
22   limited. In these cases, the presumption is that the decisions of counsel fall within a wide
23   range of reasonable assistance. Id. 689–90. Courts should avoid “the distorting effects of
24   hindsight” as much as possible and “evaluate the conduct from counsel’s perspective at
25   the time.” Id. at 689. Even if counsel does not substantially investigate every single
26   plausible line of defense, assistance can still be “effective.” Id. at 681. Indigent clients
27   do not have “a constitutional right to compel appointed counsel to press nonfrivolous
28   points requested by the client, if counsel, as a matter of professional judgment, decides


                                                 -2-
 1   not to present those points.” Jones v. Barnes, 463 U.S. 745, 751 (1983).
 2            Establishing ineffective assistance of appellate counsel requires Prigge to show
 3   that counsel’s failure to raise a merit-worthy issue on appeal was unreasonable and that
 4   Prigge was prejudiced by the failure. Moorman v. Ryan, 628 F.3d 1102, 1106 (9th Cir.
 5   2010).
 6            A.    Unanimity Instruction Objection
 7            Prigge contends that the evidence at trial established the existence of multiple
 8   conspiracies. This, Prigge argues, created a “genuine possibility of jury confusion,” see
 9   United States v. Echeverry, 719 F.2d 974, 975 (9th Cir. 1983), because some of the jurors
10   might have convicted Prigge on the basis of different conspiracies. The Ninth Circuit
11   rejected this idea on Prigge’s direct appeal.
12                  Prigge engaged in a multi-year effort, involving his co-
                    defendant, Mathew Gruender, prosecution witness Shane
13                  Grafman, and others, to move large quantities of Central
                    American cocaine to Chicago by a common modus
14                  operandi—chartering private planes to land at outlying
                    suburban airports to evade law enforcement scrutiny.
15                  Although various players entered and exited the conspiracy
                    during this period, the goals and methods of the conspiracy
16                  remained the same.
17   United States v. Prigge, 830 F.3d 1094, 1096 (9th Cir. 2016).
18            Although Gruender and Grafman never directly worked with each other, they were
19   both heavily involved and invested in the operation’s success. Grafman worked with
20   Prigge to bring drugs from Latin America to the United States. (CR-13-01363 Doc. 169
21   at 251–393.) Grafman and Gruender were both involved in arranging private flights for
22   Prigge to transport drugs to the Chicago area. (CR-13-01363 Doc. 169 at 321–22; Doc.
23   168 at 7–8, 75–76.) Gruender accompanied a shipment of drugs flown to the Chicago
24   area. (CR-13-01363 Doc. 168 at 7–8.) When Gruender’s home was searched, authorities
25   found a large welding machine that had been outfitted with a secret compartment for
26   transporting drugs. (CR-13-01363 Doc. 225 at 355–59.) Grafman was familiar with the
27   machine and knew the intricate procedure for accessing the hidden compartment. (CR-
28   13-01363 Doc. 169 at 379–83.) Both men knew of a specially outfitted car that Prigge


                                                 -3-
 1   gave to an associate in Chicago to transport drugs and money. (CR-13-01363 Doc. 168
 2   at 103–04; Doc. 169 at 334–35.)
 3         The trial evidence also established the existence of a single overall conspiracy to
 4   launder money (Count 4). Grafman helped transport cash proceeds from drug sales in
 5   Chicago back to Arizona, and at one point was pulled over in Oklahoma during a return
 6   trip with approximately $700,000 in cash.         (CR-13-01363 Doc. 169 at 325–34.)
 7   Gruender was involved in wiring money to Prigge’s associates in Latin America, and
 8   wired $100,000 to an individual in Guatemala as part of Prigge’s operation. (CR-13-
 9   01363 Doc. 168 at 7–8, 62–63.) Emails from Prigge were recovered from Gruender’s
10   home detailing instructions on making the transfer. (CR-13-01363 Doc. 168 at 63.)
11         In the face of the evidence at trial, a jury could not reasonably conclude that there
12   were distinct conspiracies that were unrelated to the overall conspiracy alleged in the
13   indictment. The evidence tends to show a single, overarching conspiracy to transport
14   controlled substances with intent to distribute (Count 1) and a conspiracy to launder
15   money (Count 4). The evidence at trial showed that Gruender and Grafman “knew, or
16   had reason to know, . . . that [their] benefits were probably dependent upon the success of
17   the entire operation. United States v. Duran, 189 F.3d 1071, 1080 (9th Cir. 1999)
18   (internal quotations and citation omitted). The fact that Gruender and Grafman never
19   actually met each other is immaterial.
20         A multiple conspiracies instruction was not required in this case, so Prigge’s trial
21   counsel was not deficient by failing to request such an instruction. The Court agrees with
22   the analysis and conclusions of the Magistrate Judge.1
23   \\\
24
           1
              The Magistrate Judge also noted, and the Court agrees, that even if the jury had
25   been instructed that Prigge could only be convicted if it unanimously agreed that he had
     specifically participated in each conspiracy, the result would not have been different.
26   This is because Prigge was convicted on separate counts charging him with participation
     in specific portions of the conspiracy. The jury convicted Prigge on Count Five
27   (possession with intent to distribute), which involved conduct—with co-conspirators—
     occurring in Count One (the drug conspiracy). Similarly, the jury convicted Prigge on
28   Counts Two and Three (promotional and international money laundering), which again
     involved conduct occurring in Count Four (the money laundering conspiracy).

                                                -4-
 1          B.     Venue Objection
 2          Prigge next objects to the R&R’s conclusion that his counsel was not deficient in
 3   failing to object to venue regarding Count Two (promotional money laundering).
 4   Generally, “the government must prosecute an offense in a district where the offense was
 5   committed.” Fed. R. Crim. P. 18. The Federal money laundering statute, 18 U.S.C.
 6   § 1956, contains a venue provision that supplements, but does not exclude, Federal Rule
 7   18. Whitfield v. United States, 543 U.S. 209, 218 (2005). 1956(i)(1) provides that
 8   prosecutions for money laundering may be brought in
 9                 (A) any district in which the financial or monetary transaction
                   is conducted; or
10                 (B) any district where a prosecution for the underlying
                   specified unlawful activity could be brought, if the defendant
11                 participated in the transfer of the proceeds of the specified
                   unlawful activity from that district to the district where the
12                 financial or monetary transaction is conducted.
13   In money laundering cases, then, venue may lie in any district appropriate under
14   § 1956(i)(1) or Federal Rule 18.
15          The Ninth Circuit has held that money laundering qualifies as a “continuing
16   offense” and that venue is appropriate both in the district where the money was obtained
17   and the destination of the transported funds where the transaction is consummated.
18   United States v. Angotti, 105 F.3d 539, 544–45 (9th Cir. 1997); see also 18 U.S.C.
19   § 3237(a) (“Except as otherwise expressly provided by enactment of Congress, any
20   offense against the United States begun in one district and completed in another, or
21   committed in more than one district, may be inquired of and prosecuted in any district in
22   which such offense was begun, continued, or completed.”).
23          The relevant evidence at trial showed that Prigge was attempting to conduct a
24   financial transaction by transporting or delivering the proceeds from the sale of controlled
25   substances from Chicago to Arizona in order to further his operation.           Prigge was
26   traveling on a one-way ticket with an associate from Chicago to Flagstaff, Arizona. (CR-
27   13-01363 Doc. 225 at 276.) DEA agents in New Mexico found $296,835 in cash in a bag
28   found inside Prigge’s room on the train. (CR-13-01363 Doc. 225 at 307.) The cash was


                                                -5-
 1   found packaged in heat-sealed bags. (CR-13-01363 Doc. 225 at 307.)
 2          Prigge relies on United States v Cabrales, 524 U.S. 1 (1998) to support his claim
 3   that venue was improper in Arizona. Cabrales, however, was a different situation than
 4   this case. The defendant in Cabrales was convicted of money laundering in Missouri for
 5   activity that only took place in Florida. She did not transport the money from Missouri to
 6   Florida, and was not involved in the drug operations in Missouri that generated the funds.
 7   Id. at 4. The Court in Cabrales stated that the question in that case was “the place
 8   appropriate to try the ‘after the fact’ actor.” Id. at 8.
 9          Prigge was not an “after the fact” actor. Rather, he was deeply involved in the
10   ongoing conspiracy that stretched from Arizona to Chicago. He was involved not only in
11   the money laundering aspect of the operation, but also in the distribution of the drugs that
12   generated the money.
13          Prigge was involved in money laundering—a continuing offense.             The Ninth
14   Circuit, in Angotti, “follow[ed] the lead of the Sixth Circuit,” which had previously
15   concluded that venue in money laundering cases “is proper in any district where any part
16   of the money laundering scheme occur[s].” United States v. Beddow, 957 F.2d 1330,
17   1336 (6th Cir. 1992).       Prigge’s operation was based in Arizona, he conducted his
18   business in Arizona, and he was caught transporting $296,835 in cash to Arizona to
19   promote his operation.        The government met its burden of proving venue by a
20   preponderance of the evidence. See United States v. Lukashov, 694 F.3d 1107, 1120 (9th
21   Cir. 2012). Prigge’s lawyer was not deficient by failing to object to venue.
22          C.      Sufficiency of the Evidence on Counts Two, Three, and Four
23          The Magistrate Judge concluded that there was sufficient evidence to convict
24   Prigge of Counts Two (promotional money laundering), Three (international money
25   laundering), and Four (money laundering conspiracy), and so it was reasonable for
26   Prigge’s counsel to not raise a sufficiency claim.          Prigge objects.   When alleging
27   insufficiency of the evidence, the alleging party must prove that, “viewing all the
28   evidence in the light most favorable to the prosecution, no rational trier of fact could have


                                                   -6-
 1   found the essential elements of the crime beyond a reasonable doubt.” Johnson v.
 2   Montgomery, 899 F.3d 1052, 1056 (9th Cir. 2018) (internal quotations and citation
 3   omitted). Prigge fails to meet this burden.
 4                 1.     Count Two
 5          Establishing a charge of promotional money laundering requires proof that a
 6   person (1) conducts or attempts to conduct a financial transaction that involves proceeds
 7   from a specified unlawful activity, (2) knowing that the property involved is the proceeds
 8   of the unlawful activity, (3) and intending to promote the continuation of the specified
 9   unlawful activity. United States v. Wilkes, 662 F.3d 524, 548 (9th Cir. 2011) (internal
10   quotations and citation omitted); see also 18 U.S.C. § 1956(a)(1)(A)(i).         18 U.S.C.
11   § 1956(c)(4) defines “financial transactions” to include “the movement of funds by wire
12   or other means.” 18 U.S.C. § 1956(c)(4) (emphasis added).
13          Prigge was stopped in Albuquerque with nearly $300,000 in cash. The money was
14   divided into bundles and heat-sealed in plastic. (CR-13-01363 Doc. 225 at 301.) Prigge
15   was traveling with the money on a one-way train ticket from Chicago to Flagstaff. (CR-
16   13-01363 Doc. 225 at 276.)        He became nervous when questioned about the bag
17   containing the money. (CR-13-01363 Doc. 225 at 289–90.) Prigge and his traveling
18   companion both denied ownership of the bag. (CR-13-01363 Doc. 225 at 298.) A law
19   enforcement K-9 alerted to the cash, indicating the presence of narcotics. (CR-13-01363
20   Doc. 225 at 315–29.) Shane Grafman testified that money obtained from the drug
21   trafficking operation was not all taken as profit but was also used “to expand the
22   business.” (13-CR-01363 Doc. 169 at 298.)
23          This evidence, together with all the other evidence at trial, was sufficient to allow
24   a rational finder of fact to conclude that the government had proven each of the elements
25   of promotional money laundering beyond a reasonable doubt.
26                 2.     Count Three
27          Establishing international money laundering requires proof that the defendant,
28   “with the intent to promote the carrying on of specified unlawful activity,” transmits,


                                                   -7-
 1   transports, or transfers money from the United States to another country. 18 U.S.C.
 2   § 1956(a)(2)(A).
 3          Gruender testified that he wired $100,000 to Guatemala after being told to do so
 4   by Prigge. (CR-13-01363 Doc. 168 at 7–8, 62–63.) Prigge told Gruender that the money
 5   was to expand a relationship with a drug supplier. (CR-13-01363 Doc. 168 at 7–8.)
 6   Authorities also found other receipts of money transfers to Guatemala at Prigge’s
 7   residence. (CR-13-01363 Doc. 225 at 344–49.)
 8          This evidence was sufficient to allow a rational trier of fact to conclude that the
 9   government had proved the crime beyond a reasonable doubt.
10                 3.     Count Four
11          18 U.S.C. § 1956(h) penalizes “[a]ny person who conspires to commit” any of the
12   money laundering offenses listed in that section. Both Gruender and Grafman testified
13   that about Prigge’s involvement in transporting drug proceeds, and Grafman testified
14   about his personal involvement in transporting cash for Prigge. (CR-13-01363 Doc. 169
15   at 325–34; Doc. 168 at 72–73.) As discussed previously, Prigge himself was stopped
16   with drug proceeds on the train in New Mexico.
17          Viewing all this evidence in the light most favorable to the prosecution, a rational
18   juror could have found the essential elements of Count Four beyond a reasonable doubt.
19   The same is true of Counts Two and Three. Prigge’s counsel was not ineffective by
20   failing to raise sufficiency of evidence challenges at trial or on appeal.
21          D.     Government’s Closing Argument
22          Prigge’s next objection to the R&R’s conclusions is that his counsel was deficient
23   by not objecting to the government’s closing argument. Prigge’s objections refer to
24   improper vouching, alluding to facts not in evidence, and improper shifting of the burden
25   of proof during the government’s closing. But Prigge does not point to a single improper
26   statement. This court, like the Magistrate Judge, has reviewed the transcripts of the
27   government’s closing argument and has found nothing improper. The failure to object to
28   the government’s closing argument does not fall below an objective standard of


                                                  -8-
 1   reasonableness, see Strickland, 466 U.S. at 686–87, so Prigge’s counsel was not
 2   ineffective on this point.
 3          E.      Statements by Joshua Hopkins
 4          Finally, Prigge objects to the Magistrate Judge’s conclusion that his counsel was
 5   not ineffective in failing to challenge on appeal the admission of statements made by
 6   Joshua Hopkins. At trial, statements made by Joshua Hopkins to DEA agents during the
 7   train stop in New Mexico were admitted as non-hearsay under Federal Rule of Evidence
 8   801(d)(2)(E). That Rule designates as “not hearsay” any statement offered against a
 9   party that “was made by the party’s coconspirator during and in furtherance of the
10   conspiracy.”
11          Joshua Hopkins’ statements were not hearsay. Evidence at trial established the
12   existence of the conspiracy during the time of the Amtrak stop in New Mexico.
13   Statements by Joshua Hopkins regarding the bag full of cash—statements in which he
14   claimed that the bag did not belong to him even though the bag appeared to be part of a
15   matching set with a bag he admitted was his—were attempts to cover up the existence of
16   the conspiracy. And statements attempting to hide a conspiracy are statements made in
17   furtherance of the conspiracy they seek to conceal. United States v. Lim, 984 F.2d 331,
18   336 (9th Cir. 1993). Prigge’s counsel was not ineffective in failing to raise the issue on
19   appeal.
20          IT IS THEREFORE ORDERED that Magistrate Judge Burns’ R&R (Doc. 13) is
21   ADOPTED.
22          IT IS FURTHER ORDERED that Movant Prigge’s Motion to Vacate, Set Aside,
23   or Correct Sentence pursuant to 28 U.S.C. § 2255 (Doc. 1) is DENIED and DISMISSED
24   WITH PREJUDICE.
25          IT IS FURTHER ORDERED that a Certificate of Appealability and leave to
26   proceed in forma pauperis on appeal is DENIED because Movant has not made a
27   substantial showing of the denial of a constitutional right.
28   ///


                                                 -9-
 1         IT IS FURTHER ORDERED that the Clerk of Court shall terminate this action
 2   and enter judgment accordingly.
 3         Dated this 5th day of October, 2018.
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                             - 10 -
